DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Korean Application No. 10-2018-0139080, filed on November 13, 2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 01, 2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner. 
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-5, 8-12, 15-17 and 18 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Ahn et al, U.S. Patent Application Publication No. 20120057559 A1 (hereinafter Ahn).

Regarding Claim 1, Ahn discloses an operation method of a transmitting apparatus in a wireless communication system (e.g., FIGS. 1, 2, 11-15; ¶ [0003] [0027] [0028] [0029] [0042] [0045] [0086]-[0090] [0094], methods related to downlink signal transmission by eNodeB (eNB)), the operation method comprising: 
transmitting, to a receiving apparatus, reverse mapping flag information (e.g., FIG. 12-13; ¶ [0027] [0028] [0088] [0090], downlink signal transmission of mapped data symbols (i.e., the mapping information is sent to the recipient; without further limitations for the flag and reverse mapping, Examiner gives a “flag” broadest reasonable interpretation as information that the recipient receives that indicates, in this case, mapping information, and gives “reverse mapping” broadest reasonable interpretation as mapping information)) indicating a direction of mapping data symbols to one or more subcarriers included in a resource block allocated to the receiving apparatus (e.g., ¶ [0087] [0090] [0106], downlink transmission to UE (e.g., FIG. 1-2) with mapped data symbols in a direction in which a frequency index is increased, or in a direction in which a frequency index is decreased (at this point, 
mapping the data symbols to the one or more subcarriers of the resource block based on the reverse mapping flag information (e.g., ¶ [0086] [0089] [0090] [0106], eNB transmits to UE (e.g., FIG. 2), having decided to map data symbols in increased or decreased direction of the frequency index (i.e., the reverse mapping flag information is the mapping configuration (map information) that eNB executes (maps the symbols according to the map information)); and 
transmitting the resource block to the receiving apparatus (e.g., FIG. 12-13; ¶ [0087]-[0090], downlink signal transmission of RBs allocated to UE, where symbol mapping has been applied to the RBs).

Regarding Claim 2, Ahn discloses all the limitations of the operation method according to claim 1.
Ahn discloses wherein the reverse mapping flag information is determined according to a transmission mode (e.g., FIGS. 1, 2, 11-15; ¶ [0003] [0027] [0028] [0029] [0042] [0045] [0086]-[0090] [0094], data symbol mapping method for transmitting the downlink signal (e.g., initial transmission)).

Regarding Claim 3, Ahn discloses all the limitations of the operation method according to claim 2.
Ahn discloses wherein the transmission mode corresponds to at least one of an initial transmission, a retransmission, an odd- numbered retransmission, and an even-numbered retransmission of the data symbols to the receiving apparatus (e.g., FIGS. 1, 2, 11-15; ¶ [0003] [0027] [0028] [0029] [0042] [0045] [0086]-[0090] [0094], data symbol mapping method for transmitting the downlink signal (e.g., initial transmission)).

Regarding Claim 4, Ahn discloses all the limitations of the operation method according to claim 1.
Ahn discloses wherein the direction of mapping corresponds to one of a frequency-increasing direction of subcarriers to which the data symbols are mapped and a frequency-decreasing direction of subcarriers to which the data symbols are mapped (e.g., ¶ [0087] [0090] [0106], downlink transmission to UE (e.g., FIG. 1-2) with mapped data symbols in a direction in which a frequency index is increased, or in a direction in which a frequency index is decreased).

Regarding Claim 5, Ahn discloses all the limitations of the operation method according to claim 1.
Ahn discloses further comprising receiving, from the receiving apparatus, retransmission request information indicating that the data symbols are required to be retransmitted (e.g., ¶ [0005] [0058] [0060] [0061][0070], means for exchange of Automatic Repeat and reQuest (ARQ) information between eNB and UE (i.e., in ARQ method, if error is detected from data received by the receiver, the receiver requests retransmission to a transmitter (where data is comprised of symbols)).

Claim 8, Ahn discloses an operation method of a receiving apparatus in a wireless communication system e.g., FIGS. 1, 2, 11-15; ¶ [0003] [0027] [0028] [0029] [0042] [0045] [0086]-[0090] [0094], methods related to downlink signal reception by UE (e.g., FIGS. 1-2)), comprising: 
receiving, from a transmitting apparatus, reverse mapping flag information (e.g., FIG. 12-13; ¶ [0027] [0028] [0088] [0090], downlink signal transmission of mapped data symbols (i.e., the mapping information is sent to the recipient; without further limitations for the flag and reverse mapping, Examiner gives a “flag” broadest reasonable interpretation as information that the recipient receives that indicates, in this case, mapping information, and gives “reverse mapping” broadest reasonable interpretation as mapping information)) indicating a direction of mapping data symbols to one or more subcarriers included in a resource block allocated by the transmitting apparatus (e.g., ¶ [0087] [0090] [0106], downlink transmission to UE (e.g., FIG. 2) with mapped data symbols in a direction in which a frequency index is increased, or in a direction in which a frequency index is decreased (at this point, Examiner interprets reverse mapping, in view of Ahn, as the ability to map symbols in an opposite direction of a frequency index)); and 
receiving, from the transmitting apparatus, the data symbols mapped to the one or more subcarriers included in the resource block based on the reverse mapping flag information (e.g., FIG. 12-13; ¶ [0087]-[0090], downlink signal transmission of RBs allocated to UE, where symbol mapping has been applied to the RBs).

Claim 9, Ahn discloses all the limitations of the operation method according to claim 8.
The functional limitations of Claim 9 are similar to claim 2. Therefore, the reasoning used in the examination of claim 2 shall be applied to claim 9.  

Regarding Claim 10, Ahn discloses all the limitations of the operation method according to claim 9.
The functional limitations of Claim 10 are similar to claim 3. Therefore, the reasoning used in the examination of claim 3 shall be applied to claim 10.  

Regarding Claim 11, Ahn discloses all the limitations of the operation method according to claim 8.
The functional limitations of Claim 11 are similar to claim 4. Therefore, the reasoning used in the examination of claim 4 shall be applied to claim 11.  

Regarding Claim 12, Ahn discloses all the limitations of the operation method according to claim 8.
The functional limitations of Claim 12 are similar to claim 5. Therefore, the reasoning used in the examination of claim 5 shall be applied to claim 12.  

Regarding Claim 15, Ahn discloses a receiving apparatus in a wireless communication system (e.g., FIG. 19; ¶ [0115]-[0118], apparatus 1900 embodiment of UE), the receiving apparatus comprising at least one processor (e.g., FIG. 19, a memory storing at least one instruction executable by the at least one processor (e.g., FIG. 19, memory 1920), and a transceiver controlled by the at least one processor (e.g., FIG. 19, RF module 1930), wherein when executed by the at least one processor, the at least one instruction is configured to: 
cause the transceiver to receive, from a transmitting apparatus, reverse mapping flag information (e.g., FIG. 12-13; ¶ [0027] [0028] [0088] [0090], downlink signal transmission of mapped data symbols (i.e., the mapping information is sent to the recipient; without further limitations for the flag and reverse mapping, Examiner gives a “flag” broadest reasonable interpretation as information that the recipient receives that indicates, in this case, mapping information, and gives “reverse mapping” broadest reasonable interpretation as mapping information)) indicating a direction of mapping data symbols to one or more subcarriers included in a resource block allocated by the transmitting apparatus (e.g., ¶ [0087] [0090] [0106], downlink transmission to UE (e.g., FIG. 2) with mapped data symbols in a direction in which a frequency index is increased, or in a direction in which a frequency index is decreased (at this point, Examiner interprets reverse mapping, in view of Ahn, as the ability to map symbols in an opposite direction of a frequency index)); 
cause the transceiver to receive, from the transmitting apparatus, the data symbols mapped to the one or more subcarriers included in the resource block based on the reverse mapping flag information (e.g., FIG. 12-13; ¶ [0087]-[0090], downlink signal transmission of RBs allocated to UE, where symbol mapping has been applied to the RBs; e.g., ¶ [0086] [0089] [0090] [0106], eNB transmits to UE having decided to map data symbols in increased or decreased direction of the frequency index and 
cause the transceiver to transmit, to the transmitting apparatus, retransmission request information indicating that the data symbols are required to be retransmitted (e.g., ¶ [0005] [0058] [0060] [0061][0070], means for exchange of Automatic Repeat and reQuest (ARQ) information between eNB and UE (i.e., in ARQ method, if error is detected from data received by the receiver, the receiver requests retransmission to a transmitter (where data is comprised of symbols)).

Regarding Claim 16, Ahn discloses all the limitations of the receiving apparatus according to claim 15.
The functional limitations of Claim 16 are similar to claim 2. Therefore, the reasoning used in the examination of claim 2 shall be applied to claim 16.  

Regarding Claim 17, Ahn discloses all the limitations of the receiving apparatus according to claim 16.
The functional limitations of Claim 17 are similar to claim 3. Therefore, the reasoning used in the examination of claim 3 shall be applied to claim 17.  

Regarding Claim 18, Ahn discloses all the limitations of the receiving apparatus according to claim 15.
to claim 4. Therefore, the reasoning used in the examination of claim 4 shall be applied to claim 18.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

Claims 6, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn in view of Chae et al, U.S. Patent Application Publication No. 20190200348 A1 (hereinafter Chae).

Regarding Claim 6, Ahn discloses all the limitations of the operation method according to claim 1.
Ahn discloses wherein system information is transmitted through a DCI (downlink control information) which is included in a physical downlink control channel (PDCCH) (e.g., ¶ [0046] [0048], downlink control information sent through PDCCH), but does not expressly disclose that reverse mapping flag information is transmitted through a DCI in a physical downlink control channel (PDCCH).
Chae discloses wherein the reverse mapping flag information is transmitted through a DCI (downlink control information) which is included in a physical downlink control channel (PDCCH) (e.g., ¶ [0073], rule for mapping between a symbol and an antenna, a rule for resource mapping, a rule for resource allocation, transmission scheme-related information may be transmitted through PDCCH (the 
It would have been obvious to one of ordinary skill in the art at the time of the filing date to combine the disclosure of sending downlink control information in PDCCH, as disclosed by Ahn, with the disclosure of sending symbol-frequency mapping information in PDCCH, as disclosed by Chae. The motivation to combine would have been to signal mapping information to control a transmission scheme (Chae: e.g., ¶ [0002]).

Regarding Claim 13, Ahn discloses all the limitations of the operation method according to claim 8.
The functional limitations of Claim 13 are similar to claim 6. Therefore, the reasoning used in the examination of claim 6 shall be applied to claim 13.  

Claim 19, Ahn discloses all the limitations of the receiving apparatus according to claim 15.
Ahn discloses wherein system information is transmitted through a DCI (downlink control information) which is included in a physical downlink control channel (PDCCH) (e.g., ¶ [0046] [0048], downlink control information sent through PDCCH), but does not expressly disclose that reverse mapping flag information is transmitted through a DCI in a physical downlink control channel (PDCCH).
Chae discloses wherein the reverse mapping flag information is received through a DCI (downlink control information) (e.g., ¶ [0073], rule for mapping between a symbol and an antenna, a rule for resource mapping, a rule for resource allocation, transmission scheme-related information (i.e., all considered control type information) may be transmitted through PDCCH (the mapping information may be symbols with respect to index of frequency resource (e.g., ¶ [0111])).
It would have been obvious to one of ordinary skill in the art at the time of the filing date to combine the disclosure of sending downlink control information in PDCCH, as disclosed by Ahn, with the disclosure of sending symbol-frequency mapping information in PDCCH, as disclosed by Chae. The motivation to combine would have been to signal mapping information to control a transmission scheme (Chae: e.g., ¶ [0002]). 

Allowable Subject Matter
Claims 7, 14 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 7, dependent from claim 1, Claim 14, dependent from claim 8, and Claim 20, dependent from claim 15,  the prior art of record fails to disclose individually or in combination or render obvious the limitation wherein the reverse mapping flag information is transmitted through at least one of a signal (SIG) field, a high throughput signal (HT-SIG) field, and a very high throughput signal (VHT-SIG) field.
The closest prior art of record discloses SIG field to transmit symbol to carrier mapping information (e.g., ¶ [0046] [0048]), but does not fairly suggest that the mapping is with respect to frequencies in increasing or decreasing direction, for purpose of interpreting the signaling of “reverse mapping” information in context of the claims. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References considered relevant to this application are listed in the attached "Notice of References Cited” (PTO-892). 
Noh et al, U.S. Patent Application Publication No. 20170041929 A1 discloses SIG field with receiver-specific resource mapping assignments (e.g., ¶ [0130]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADISLAV Y AGUREYEV whose telephone number is (571)272-0549.  The examiner can normally be reached on Monday--Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.